COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO.
2-08-225-CV
 
 
IN THE
MATTER OF R.A.D.
 
 
                                              ------------
 
           FROM THE 323RD
DISTRICT COURT OF TARRANT
 COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant R.A.D. attempts to
appeal from the trial court=s order
certifying him to stand trial as an adult and transferring him to a criminal
district court.  On June 3, 2008, we
notified Appellant of our concern that we lack jurisdiction over this appeal
because article 44.47(b) of the code of criminal procedure provides that such
an order may be appealed Aonly in conjunction with the
appeal of a conviction . . . or . . . order of deferred adjudication for the
offense for which the defendant was transferred to criminal court.@[2]  Appellant=s
response indicates that he would consent to the dismissal of this case for want
of jurisdiction.
Accordingly, we dismiss this appeal for want of
jurisdiction.[3]
 
PER CURIAM
PANEL D:    DAUPHINOT,
HOLMAN, and GARDNER, JJ.
DELIVERED: June 26, 2008
 




[1]See Tex. R. App. P. 47.4.


[2]Tex.
Code Crim. Proc. Ann. art. 44.47(b) (Vernon 2006).


[3]See Tex. R. App. P. 42.3(a), 43.2(f).